DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Remarks filed on 2/12/2021 has been received.
Claims 7-8 have been cancelled. 
New claims 16-19 are added.
Claims 1-6 and 9-19 are pending and under examination. 
The rejections on Claims 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are withdrawn due to amendment.
The rejections on Claim 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fondazione et al. (WO 2009077521; IDS reference) in view of Chang et al. (US 20100330583).  This also maintains the previous non-final rejection.

The instant invention directs to a method for detecting and quantifying mono or poly adenosine diphosphate ribose (ADP) transferase activity in an in vitro sample. The newly amended claims directs more specific to particular ADP targets, namely PARP9, PARP14, PARP15 or PARP16 peptide. 

NOTE: the gist of the main argument lies in the newly added features, i.e. PARP9, PARP14, PARP15 or PARP16 peptide where applicants consider neither Fondazione nor Chang et al. disclose or suggest using antibody detect the specific peptides (See Remarks, at page 8). However, Office will show, to the contrast, Chang et al. have contemplated and disclosed the above embodiment (see below).


Fondazione et al. teach using a similar assay to detect and quantify the mono or poly adenosine diphosphate ribose (ADP) transferase activity in an in vitro sample.

Fondazione et al. teach contacting samples having mono/or poly ADP (beta subunit) with a macrodomain peptide which is able to bind to the ADP-ribose, an NAD, and the ADP ribosyltransferase where a protein macrodomain peptide is catalyzed by the ADP ribosyltransferase (bacterial ADP ribosyltransferase ARTs) followed by detecting/quantifying the ADP-ribosylated molecule (see page 5-6, 11 and 15). 

The difference between the instant invention and the reference of Fondazione et al. is the measuring step.  The reference of Fondazione et al. teaches using mass spectrometry to analyze the ADP-ribosylated molecule, whereas the instant invention measure directly the complex by targeting the macrodomain.  The instant invention uses a recombinant macrodomain (fusion protein, PARP9, PARP14, PARP15 or PARP16) having a his tag or FLAG tag which can be recognized by antibody and measured quantifiably (step 1 (a), (e ) and step 2).  These steps are more convenient because no need of separation of ADP-ribosylated molecule from the complex, and cost less due to avoid of using mass spectrometry instrument.

Nevertheless, Chang et al. provides the remedy for the lack of Fondazione et al..

Chang et al. study in an analogous field, i.e. ADP post-translational modification (See section 0002). Chang et al. teach using recombinant technique to produce fusion macrodomain peptide, i.e. fusing His or FLAG tag with macrodomain for subsequent antibody recognition on ADP post-translation study (see section 0023, 041 and 118).  This alternative step of Chang et al. obviate the usage of mass spectrometry.
Moreover, Chang et al. teach using PARP specific antibody for detection purpose (See section 0052, 0076, Figure 19, section 081, 0133).

For instance, section 0052 clearly demonstrate the PARP specific antibodies:
By the term "specifically binds" is meant a protein, nucleic acid (e.g., DNA or RNA), or molecule that binds one or more target molecules (e.g., polypeptides, DNA molecules, or RNA molecules) present in a cell, while not binding the majority of other proteins, DNA molecules, RNA molecules, or small molecules present within a cell, cell lysate, extracellular medium, or biological sample. For example, an antibody provided by the invention may bind to a single PARP-fusion protein or PARP protein, or may bind more than one (e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 or more) PARP fusion proteins or PARP proteins in a cell, cell lysate, extracellular medium, or biological sample (emphasis added).

Also section 133 “From this procedure, a stable cell line of clones that produce the antibody are established. The-monoclonal antibody can then be purified by affinity chromatography using Protein A Sepharose and ion-exchange chromatography, as well as variations and combinations of these techniques. Once produced, monoclonal antibodies are also tested for specific PARP protein or PARP fusion protein recognition by ELISA, Western blot, and/or immunoprecipitation analysis (see, e.g., Kohler et al., Nature 256:495, 1975; Kohler et al., Eur. J. Immunol. 6:511, 1976; Kohler et al., Eur. J. Immunol. 6:292, 1976; Hammerling et al., In Monoclonal Antibodies and T Cell Hybridomas, Elsevier, New York, N.Y., 1981).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Fondazione et al. to use an alternative measuring methodology as taught by Chang et al., i.e. use of antibodies specific for the macrodomain target peptides, such as PARP9, PARP14, PARP15 or PARP16, with reasonable expectation of success.  One ordinary skill in the art would have been done so for convenience and cost purpose.  

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect specific peptides (PARPs), and there were a number of methodologies available to do so, including mass spectrometry or immunoassay.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Thus, detecting PARPs was “the product not of innovation but of ordinary skill and common sense.”   


With regard to claim 2 and 5, Fondazione et al. also teach using the assay to screen inhibitor of ADP ribosyltransferase (see page 6-7).

With regard to claim 3, Chang et al. teach using His tag or FLAG tag (see above).

With regard to claim 6 and 9, PARP14 is derived from macrodomain2.

With regard to claim 11-13, Chang et al. teach the fluorescence label technique, e.g. fluorescence microscopy for detection (See section 059, 063-069).

With regard to claim 14-15, under BRI, both Fondazione et al.(see page 5-8) and Chang (see section 0154) teach using kit for the assay.

As to the instruction in claim 15, it has been held that “where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)(Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in 

With regard to claims 16-19, each SEQ ID Nos (19, 21, 23 and 25) is inherently existed in each PARP (i.e. wording “comprising”).

8.	The following references are considered pertinent to the instant invention but are cited as prior art in rejection.

Jwa et al. “PARP16 is a tail-anchored endoplasmic reticulum protein required for the PERK and IRE1alpha mediated unfolded protein response”  (Nature Cell Biology  Letters  2012 14: 1223)

Karlberg et al.  “Strutural Basis for lack of ADP-ribosyltransfease activity in poly(ADP-ribose) polymerase -13/Zinc finger antiviral protein”  J. Biol. Chem.  2015  290: 7336

Wahlberg et al. “Familly-wide chemical profiling and structural analysis of PARP and tankyrase inhibitors”  Nature Biotechnology 2012  30: 283

					Conclusion 

9.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641